 Case 2:20-cv-10512-AJT-EAS ECF No. 1, PageID.1 Filed 02/27/20 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

LINDA HARRIS,
                                                 Case No.
             Plaintiff,
v.                                               Hon.

THERAPY MANAGEMENT, INC.,

             Defendant.
____________________________________________________________________/
 Jack W. Schulz (P78078)
 SCHULZ GOTHAM PLC
 PO Box 44855
 Detroit, MI 48244
 (313) 246-3590
 jackwschulz@gmail.com
 Attorney for Plaintiff
____________________________________________________________________/

             COMPLAINT AND DEMAND FOR TRIAL BY JURY

                          There is no other civil action pending in
                          this Honorable Court or any other Court
                          arising out of the same transaction and
                          occurrence.

      NOW COMES Plaintiff, LINDA HARRIS, for her Complaint against Therapy

Management, Inc., stating the following:

                                       INTRODUCTION

      1.     Plaintiff Linda Harris was employed with Defendant Therapy

Management, Inc. or an associated company as a certified occupational therapy assistant

for decades until they began phasing out older employees and replacing them with recent
  Case 2:20-cv-10512-AJT-EAS ECF No. 1, PageID.2 Filed 02/27/20 Page 2 of 10




younger recent college graduates. Plaintiff became concerned when a new employee

(age est. 23-27) was hired in her same position. Likewise, Plaintiff’s supervisor also

commented that she was not the same as she used to be. Defendant terminated Plaintiff

a few days later allegedly due to a violation witnessed by a state inspector. Although

three employees were involved in the incident, only Plaintiff was terminated. The only

distinguishing factor between Plaintiff and the other employees was that she was

significantly older. On information and belief, Plaintiff, age 72, was the oldest employee

at the facility.

       Within this Complaint, Plaintiff alleges that she received unequal treatment and

was ultimately terminated based on her age in violation of her rights under the Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq. and

Michigan’s Elliot-Larsen Civil Rights Act, M.C.L. § 37.2101 et seq.

                                         PARTIES

       2.      Plaintiff Carinne Linda Harris is a seventy two year old woman who was

employed with Defendant and resides in Washtenaw County, Michigan.

       3.      Defendant Therapy Management, Inc. is a domestic profit corporation

headquartered with a registered business address in Plymouth, MI.                Therapy

Management, Inc. operates a location and Plaintiff was employed in Wayne County,

Michigan.




                                            2
  Case 2:20-cv-10512-AJT-EAS ECF No. 1, PageID.3 Filed 02/27/20 Page 3 of 10




                            JURISDICITON AND VENUE

       4.     The jurisdiction of this Court over this controversy is based on 28 U.S.C.

§ 1337, to enforce the provisions of the Age Discrimination in Employment Act of 1967,

as amended, 29 U.S.C. § 621, et seq. (“ADEA”).

       5.     The amount in controversy exceeds $75,000.00, exclusive of interest, costs

and attorney fees.

       6.     Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

Plaintiff’s state law claims.

       7.     This Court is the proper venue pursuant to 28 U.S.C. § 1391(b) as a

significant amount of the acts and omissions giving rise to this complaint occurred in

Wayne County.

                                GENERAL ALLEGATIONS

       8.     Plaintiff Linda Harris is a seventy-two year old woman. Plaintiff is a

member of a protected class based on her race.

       9.     Plaintiff is licensed as an occupational therapy assistant with the State of

Michigan.

       10.    Plaintiff worked with the parent company of Defendant Therapy

Management, Inc. (“TMI”), the Diamond Group, in some capacity since 1996.




                                            3
 Case 2:20-cv-10512-AJT-EAS ECF No. 1, PageID.4 Filed 02/27/20 Page 4 of 10




      11.    After twenty-two years, Plaintiff transferred to a full-time occupational

therapy assistant position directly with TMI in December 2016. In this position, Plaintiff

was assigned to a single location.

      12.    Plaintiff was assigned by TMI at the Riverview Nursing Home in Detroit

(“Riverview”).

      13.    On information and belief, Plaintiff was the oldest employee of TMI at

Riverview.

      14.    During her employment with TMI, Plaintiff observed older employees

routinely being phased out or otherwise terminated only to be replaced by younger recent

college graduates.

      15.    Similarly, TMI almost exclusively hired younger college grads when new

positions opened up.

      16.    Additionally, Plaintiff observed the older nurses being shipped out to other

locations for coverage when additional nurses were needed at a higher rate than the

younger nurses.

      17.    At Riverview, Plaintiff was supervised by an individual named “Ragu” of

whom she had previously worked with.

      18.    Ragu made age related comments to Plaintiff including telling her that she

was “not the same as she used to be.”




                                            4
  Case 2:20-cv-10512-AJT-EAS ECF No. 1, PageID.5 Filed 02/27/20 Page 5 of 10




         19.   On November 16, 2018, Plaintiff was assigned to care for a comatose

patient (“Patient”) along with a younger physical therapist named Kaylen (estimated age

23-25). Plaintiff and Kaylen went to care for the patient together. Upon arrival, they

learned the patients feeding tube had come loose causing spillage. Plaintiff exited the

room to notify a nurse and to pick up clean linens to return to the room.

         20.   Plaintiff returned to the room, along with the nurse (estimated age 30-40)

and Kaylen, to because cleaning and carrying for the Patient.

         21.   The Patient was the only patient in the room. The curtain was closed in the

room while the three staff attended to the Patient but a portion of it was caught on a tray

table.

         22.   At this point, a state inspector happened to walk by and observe what was

occurring. The state inspector asked the group why the door was not closed. At this

point, the group closed the door.

         23.   The three employees finished cleaning the Patient. After, Plaintiff walked

a bag containing the dirty linens to the laundry room.

         24.   At this point, Plaintiff was approached by the state inspector who inquired

the names of Plaintiff, Kaylen, and the attending nurse. Plaintiff provided him the

requested info.

         25.   After, Plaintiff walked down to Ragu’s office to notify him of what had

happened with the state inspector.


                                             5
 Case 2:20-cv-10512-AJT-EAS ECF No. 1, PageID.6 Filed 02/27/20 Page 6 of 10




      26.     Plaintiff then went on to care for another patient which she was assigned.

Shortly after, Ragu called Plaintiff into the therapy office. Ragu informed the Plaintiff

that she was to collect her belongings and that she was being walked out of the building

and terminated.

      27.     The younger employees associated with the incident were not terminated

and, on information and belief, received no form of discipline.

      28.     A few days prior to the termination of Plaintiff, TMI hired a younger

graduate to work in Plaintiff’s exact position and job duties.

      29.     Plaintiff submitted formal charges of discrimination with the Equal

Employment Opportunity Commission. On or around January 6, 2020, Plaintiff was

issued her right to sue allowing her to bring the present lawsuit. (Exhibit A)

                                  COUNT I
                         AGE DISCRIMINATION – ADEA

      30.     All preceding paragraphs are incorporated by reference.

      31.     Plaintiff is seventy-two years old and a member of a protected class based

on her age.

      32.     At all times relevant to this action, Defendant was an employer within the

meaning of the ADEA, 29 U.S.C. § 630(b).

      33.     Under the ADEA, Defendant is prohibited from limiting, segregating or

classifying an employee in a way that deprives or tends to deprive the employee of an

employment opportunity because of the individual’s age, or to otherwise discriminate

                                            6
  Case 2:20-cv-10512-AJT-EAS ECF No. 1, PageID.7 Filed 02/27/20 Page 7 of 10




against an individual with respect to employment, compensation, or a term, condition or

privilege of employment because of the individual’s age.

       34.    Plaintiff was disciplined and terminated while performing at the same level

as younger comparators and allegedly engaging in the same conduct as younger

employees.

       35.    In violation of the statutory duties set forth in the ADEA, Defendant treated

Plaintiff disparately because of her age when it terminated her from employment

because of her age.

       36.    In violation of the statutory duties set duties set forth in the ADEA,

Defendant discriminated against Plaintiff when it target ed her for termination as part of

a company-wide employment practice that enabled management to eliminate employees

on the basis of their age.

       37.    In further violation of its duty, the utilization of the corporate-wide

employment practice resulted in older individuals receiving less-favored treatment than

similarly-situated younger employees, resulting in her termination from employment.

       38.    As a direct and proximate result of Defendant’s unlawful actions, Plaintiff

has sustained injuries and damages including, but not limited to, loss of pay, benefits,

loss of vacation and sick days, loss of career opportunities, humiliation and

embarrassment, mental anguish and emotional distress, loss of professional reputation




                                            7
  Case 2:20-cv-10512-AJT-EAS ECF No. 1, PageID.8 Filed 02/27/20 Page 8 of 10




and loss of the ordinary pleasures of everyday life, including the right to pursue gainful

occupation of choice and has incurred attorney fees.

                               COUNT II
                           AGE DISCRIMINATION
             ELLIOT-LARSEN CIVIL RIGHTS ACT, M.C.L. § 37.2101 et. seq.

       39.     All preceding paragraphs are incorporated by reference.

       40.     At all relevant times, Plaintiff and Defendants were covered by and within

the meaning of the Michigan Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq.

(“ELCRA”).

       41.     Under the ELCRA, Defendant had a duty to Plaintiff not to discriminate

against her with respect to her employment, compensation, or terms, conditions or

privileges or employment because of Plaintiff’s age.

       42.     Notwithstanding said duties and the willful violation thereof, Defendant

violated Plaintiff’s civil rights by treating and disciplining her differently than similarly

situated younger employees and terminating her because of her age.

       43.     Plaintiff’s age was a factor that made a difference in Defendant’s decision

with treatment and discipline to Plaintiff, including her termination.

       44.     Defendants’ actions were intentional, with reckless indifference and in

disregard of Plaintiff’s rights and sensibilities.

       45.     As a direct and proximate result of Defendants’ unlawful actions, Plaintiff

has sustained injuries and damages including, but not limited to, loss of pay, loss of


                                              8
     Case 2:20-cv-10512-AJT-EAS ECF No. 1, PageID.9 Filed 02/27/20 Page 9 of 10




vacation and sick days, loss of career opportunities, humiliation and embarrassment,

mental anguish and emotional distress, loss of professional reputation, and loss of the

ordinary pleasures of everyday life, including the right to pursue gainful occupation of

choice and incurred substantial liability for attorney fees.

                               REQUEST FOR RELIEF

         WHEREFORE, Plaintiff requests that this Honorable Court:

a.       Declare that the aforementioned practices and actions of Defendant
         constitute unlawful practices in violation of the ADEA and the ELCRA;

b.       Award Plaintiff all lost wages and benefits, past and future, to which
         she is entitled;

c.       Award Plaintiff appropriate equitable relief;

d.       Award Plaintiff compensatory damages;

e.       Award Plaintiff exemplary damages;

f.       Award Plaintiff punitive damages;

g.       Award Plaintiff reasonable attorney fees, costs and interest; and

h.       Award such other relief as this Court deems just and proper.

                                                 Respectfully submitted,

                                                 By: /s/ Jack W. Schulz
                                                 Jack W. Schulz (P78078)
                                                 SCHULZ GOTHAM PLC
                                                 PO Box 44855
                                                 Detroit, MI 48244
                                                 (313) 246-3590
                                                 jackwschulz@gmail.com
                                                 Attorney for Plaintiff

                                             9
Case 2:20-cv-10512-AJT-EAS ECF No. 1, PageID.10 Filed 02/27/20 Page 10 of 10




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

LINDA HARRIS,
                                             Case No.
           Plaintiff,
v.                                           Hon.

THERAPY MANAGEMENT, INC.,

             Defendant.
____________________________________________________________________/
 Jack W. Schulz (P78078)
 SCHULZ GOTHAM PLC
 PO Box 44855
 Detroit, MI 48244
 (313) 246-3590
 jackwschulz@gmail.com
 Attorney for Plaintiff
____________________________________________________________________/

                         DEMAND FOR TRIAL BY JURY

     Plaintiff Linda Harris hereby demands for a trial by jury.

                                             Respectfully submitted,

                                             By: /s/ Jack W. Schulz
                                             Jack W. Schulz (P78078)
                                             SCHULZ GOTHAM PLC
                                             PO Box 44855
                                             Detroit, MI 48244
                                             (313) 246-3590
                                             jackwschulz@gmail.com
                                             Attorney for Plaintiff




                                        10
